Title: From Alexander Hamilton to Lewis Tousard, 25 February 1800
From: Hamilton, Alexander
To: Tousard, Lewis


          
            Sir:
            N. York Feb. 25th. 1800
          
          I have received the your letter of the fourteenth instant.
          As the plan of Uniform proposed to the Secretary of War has not yet received his sanction I do not think it proper it can not with propriety be inserted in the regulations which you are preparing.
          You must It will therefore be necessary to leave blanks to be filled up hereafter—
          Major Tousarde—
        